Title: Minutes of University of Virginia Board of Visitors, 4 October 1819
From: University of Virginia Board of Visitors,Jefferson, Thomas,Cocke, John Hartwell,Johnson, Chapman,Madison, James,Taylor, Robert Barraud
To: 


					At a meeting of the Visitors of the University of Virginia at the sd University on Monday the 4th of September October 1819. present Thomas Jefferson, Robert Taylor, James Madison, Chapman Johnson & John Hartwell Cocke.
					Resolved that instead of the Hotel, which had been directed to be built in this present year by the Visitors of the Central College, at their meeting of Feb. 26. & approved by this board on the 29th of March last, the erection of an additional pavilion by the Committee of Superintendance, is approved: as also their engagements for two other additional pavilions and dormitories, in anticipation of the funds of the ensuing year.
					Resolved that, for the accomplishment of the buildings commenced, and for all other lawful expences & disbursements on behalf of the University, the Bursar be authorised, with the approbation of a member of the committee of Superintendance, to draw on the President & Directors of the Literary fund, for the whole, or any part, of the public donation charged on that fund, for the ensuing year 1820. so soon as the same shall become payable.
					It is the opinion of the board that at least three other Pavilions, making ten with those in hand, five Hotels, and additional Dormitories, in number depending on that of the Students who shall apply for admission into the University, with their Appendages, will be necessary for the proper accomodation of the whole number of Professors contemplated by the legislature, and that the Proctor under the direction of the Committee of Superintendance, be required to make an estimate of the whole expence of compleating such buildings, distinguishing the expence of each, and that such estimate should accompany the Report of this board to the President and Directors of the Literary fund.
					Resolved that as the stone in the neighborhood of the University is found not capable of being wrought into Capitels for the columns of some of the Pavilions, and it may be necessary to procure elsewhere proper stone or marble, & to have such Capitels executed here or elsewhere, the Proctor be authorised to take such measures relative thereto, and to make such arrangements for their execution either by the two Italian artists engaged for that purpose, or by others  on compromise with them as the Committee of superintendance shall approve.
					It appearing to the board that the buildings &  the funds of the University will not be in a condition to justify the commencement of any of it’s schools during the next spring, & that therefore the duties of the Professorships to which Dr Thomas Cooper was appointed must be deferred, the Committee of superintendance is instructed to communicate that fact to Dr Cooper, to arrange with him the terms on which the delay may be made consistent with his convenience, & conformable to an honorable fulfilment of our engagements with him; and to report their proceedings to the board at their next meeting.
					An inventory of the property conveyed by the Proctor of the Central College to the President and Directors of the Literary fund, a Statement of the funds in money and credits of the sd College conveyed for the use of the University, with Accounts of the disbursements, & of the funds in hand, from the close of the preceding accounts to the last day of September in this present year, as furnished by the Bursar and Proctor, and a draught of a Report of the same, and of the condition of the University being proposed to the board, the same, after consideration & amendment is agreed to in the following words, to wit,
					The report that follows at this point is printed as the next document.
					And the Rector is instructed to authenticate & transmit the same, with the documents therein referred to, to the President & Directors of the Literary fund, according to law.
					And the board adjourns itself indefinitely.
					
						
							
								
									
										Th: Jefferson Rector.
									
								
								
									
										 Oct. 4. 1819.
									
								
							
						
					
				